DETAILED ACTION
Status of Claims
	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Objections and Rejections
	All previous grounds of rejection are withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0226650), Jordan (US 2016/0046136), in view of  Melman (US 2011/0069391) and in further view of Teng (US 2013/0075262).
Regarding claim 1, Zhang discloses a method for producing metallic picture prints with differentially oxidized layers on a titanium or niobium substrate (title) (= a method of creating at least two color layers on a refractory metal substrate), comprising:
Directly applying or directly transferring a masking material on the metal article surface to produce a graphic design and curing the masking material [0004], [0011], [0018], [0030]-[0031] (= directly applying a cured ink layer to the refractory metal substrate in a predetermined pattern, without the use of a photoresist mask, corresponding to a desired pattern for a desired color layer, wherein the desired color layer requires a corresponding anodization layer), 
Electrochemically anodizing the metal substrate with the desired voltage for imparting the desired color [0004], [0032] (= anodizing the refractory metal substrate using the corresponding anodization voltage to create the desired color layer on the refractory metal substrate);

Zhang discloses the ink being cured in varies ways [0025]. Zhang does not disclose the cured ink being ultraviolet cured. Zhang discloses producing the metal substrate with different color tones, however, Zhang does not disclose the method including subsequent masking and anodizing steps.
In the same or similar field of providing a mask to a substrate prior to anodizing, Jordan discloses applying an ultraviolet cured ink mask printed onto a substrate by an inkjet printer (abstract).   Jordan teaches wherein the process can include printing real-time continuously variable masks on metallic or metal oxide substrates. The process can further include one or more steps for removing inkjet printed UV cured inks as continuously variable masks. The inkjet printed UV cured ink masks can be durable enough to withstand various post printing processes including, but not limited to, anodizing without unacceptable degradation prior to removal of the UV cured ink mask [0011].  Jordan teaches that when implementing an inkjet printer and UV cured ink, continuously variable alphanumeric characters or similar can be printed onto the substrate with high image definition and quality [0032].  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising providing a UV-cured ink as a masking material because Jordan teaches that UV-cured inks provide durable masks that can be easily removed and provide very high image definition and quality [0003]-[0005].  It would have been obvious to substitute the cured printing ink of Zhang with the UV-cured ink of Jordan to 
Although Jordan discloses carrying out a second anodization (abstract), the combination of Zhang and Jordan does not disclose applying a subsequent UV-cured ink layer. 
In the same or similar field of producing a design based on masking and anodizing, Melman discloses a method of manufacturing a device (title) (= a method of creating at least two color layers on a refractory metal substrate) comprising applying a resist layer (204) with hardened pattern (206) to a substrate (1402) in a pattern (Figure 14A-C), anodizing the substrate (1406) using a first voltage [0090] to produce a first color ‘color1’, Figure 14D (= anodizing the substrate using the corresponding anodization voltage to create the desired color layer on the substrate), removing the resist (Figure 14E), applying a subsequent resist to the substrate (206, Figure 14E), anodizing the substrate using a second anodization voltage (Figure 14F, 1408) to produce a second color ‘color2’ (= anodizing the substrate using the subsequent corresponding anodization voltage) and removing the resist (Figure 14G) [0090]-[0096] (= removing the second UV-cured layer). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising performing a subsequent applying of a UV-cured ink layer and subsequently anodizing because Melman discloses producing an image with more colors to improve the visual impressions associated with images (abstract, [0003]).  It would have been obvious to duplicate the method of Zhang in view of Jordan with an additional applying a UV-cured layer to produce the desired design and/or image with various colors or tones.  

To further teach the concept of the anodization voltage and production of a color with varying voltage, Teng is herein cited for disclosing a method, similar to the method of the combination above which utilizes a first anodization voltage and a subsequent lower anodization voltage to produce a multi-color appearance article (title).  Teng discloses a method of forming anodic titanium oxide layers having dual-color appearance (title = a method of creating at least two colors on a refractory metal substrate), comprising applying a mask (106) including a dried liquid-based protective ink to the titanium covered substrate (104) [0022]-[0024] (= applying a layer to the substrate in a predetermined pattern corresponding to a desired pattern for a desired color layer, wherein the desired color layer requires a corresponding anodization voltage), anodizing the substrate (102) using a first DC anodization voltage [0025]-[0027] to create the 
Regarding claim 2, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  Melman discloses that as many colors as desired can be generated by repeating the layering process any number of times as required [0095] (= further comprising repeating steps (a)-(f) for additional desired color layers).  As taught by Teng, it is advantageous to apply a lower subsequent anodization voltage [0032].  
Regarding claim 3, Zhang discloses the substrate comprising titanium or niobium (abstract).  
Regarding claim 4, Zhang discloses printing the ink [0023].  Jordan discloses applying an ultraviolet cured ink mask printed onto a substrate by an inkjet printer (abstract).  
Considering claim 8, the combination above discloses the method as applied to claim 1 above, therefore a product produced by the method is necessarily present.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0226650), Jordan (US 2016/0046136), in view of  Melman (US 2011/0069391), in view of Teng (US 2013/0075262) and in further view of Wang et al. (US 6,338,297). 
Considering claim 5, the combination above discloses the claimed invention as applied.  The combination does not disclose wherein the substrate comprises pins attached to perpendicular edges of the substrate for aligning the substrate on the inkjet printer. 
In the field of printing on a substrate, Wang discloses the use of positioning pins (8) for positioning and aligning a substrate for printing a pattern.  Wang discloses wherein the substrate (9) comprises the pins (8) at edges of the substrate (Figure 3).  Wang teaches the method for providing a rapid positioning system for carrying out a print operation by even an unexperienced worker (Col. 1 lines 34-63, Col. 2 lines 54-67).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method wherein a substrate comprises pins attached to perpendicular edges of the substrate for aligning the substrate on the inkjet printer because Wang teaches in the field of printing, the use of positioning pins (8) for positioning and aligning a substrate for printing a pattern.  Wang discloses wherein the substrate (9) comprises the pins (8) at edges of the substrate (Figure 3).  It would have been obvious to utilize an alignment mechanism as disclosed in Wang in the printer of Jordan for precisely and rapidly carrying out printing.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0226650), Jordan (US 2016/0046136), in view of  Melman (US 2011/0069391), in view of Teng (US 2013/0075262) and in further view of Pomerantz et al. (US 2011/0090277). 
Considering claim 6, the combination above discloses the claimed invention as applied.  The combination does not disclose wherein each UV-cured ink pattern is applied at a spatial resolution of at least 1,340 dpi, however, Jordan teaches images printed with ultraviolet cured inkjet inks show very high image definition [0004]. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method wherein each UV-cured ink pattern is applied at a spatial resolution of at least 1,340 dpi because Jordan teaches images printed with ultraviolet cured inkjet inks show very high image definition [0004], and as Pomerantz teaches a printer that forms droplets of UV-curable ink with a variable dot size with high resolution (1200 x 2400 dpi) [0073].  Pomerantz teaches that the printer provides a visually distinguishable pattern (abstract).  It would have been obvious to produce a pattern such as a masking pattern with high resolution in order to obtain the spatial resolution of the multi-color anodized design.  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0226650), Jordan (US 2016/0046136), in view of  Melman (US 2011/0069391), in view of Teng (US 2013/0075262) and in further view of Khosla (US 2011/0017602).  
Considering claim 7, the combination above discloses the claimed invention as applied.  The combination teaches the concept of applying a masking pattern and subsequently performing an operation to produce a resulting pattern (e.g. anodization).  The combination does not disclose applying a chemical etching compound to the substrate, wherein the chemical etching removes portions of the at least two color layers not covered by the UV-cured ink layer. 
In the same or similar field of performing dual anodization processes to form a pattern, Khosla discloses a method including providing a metal part, performing anodization steps and removing the anodized layer at select locations to form a pattern.  Khosla teaches wherein the anodized layer removal process may include chemical etching, wherein a mask or photoresist, is 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising applying a UV-ink layer on areas of the two color layers and applying a chemical etching to remove portions of the color layers because the combination teaches patterning using a UV-ink pattern to form patterned anodized layers, and as Khosla teaches patterning anodized layers using UV-ink pattern and subsequently etching the anodized layer(s) to form a pattern.  It would have been obvious to combine the teachings of the combination above and Khosla to arrive at the claimed invention in view of the patterning techniques disclosed.  
Claims 9-12, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0226650), Jordan (US 2016/0046136) and in view of  Melman (US 2011/0069391).
Regarding claim 9, Zhang discloses a method for producing metallic picture prints with differentially oxidized layers on a titanium or niobium substrate (title) (= a method of creating at least two color layers on a refractory metal substrate), comprising:
Directly applying or directly transferring a masking material on the metal article surface to produce a graphic design and curing the masking material [0004], [0011], [0018], [0030]-[0031] (= directly applying a cured ink layer to the refractory metal substrate in a predetermined pattern, without the use of a photoresist mask, corresponding to a desired pattern for a desired color layer, wherein the desired color layer requires a corresponding anodization layer), 
Electrochemically anodizing the metal substrate with the desired voltage for imparting the desired color [0004], [0032] (= anodizing the refractory metal substrate using the corresponding anodization voltage to create the desired color layer on the refractory metal substrate);
Removing the mask [0032] (= removing the cured ink layer). Zhang discloses the method to produce a graphic design including differential coloring and producing particular color tones on the surface [0009], [0011].  
Zhang discloses the ink being cured in varies ways [0025]. Zhang does not disclose the cured ink being ultra-violet cured. Zhang discloses producing the metal substrate with different color tones, however, Zhang does not disclose the method including subsequent masking and anodizing steps.
In the same or similar field of providing a mask to a substrate prior to anodizing, Jordan discloses applying an ultraviolet cured ink mask printed onto a substrate by an inkjet printer (abstract).   Jordan teaches wherein the process can include printing real-time continuously variable masks on metallic or metal oxide substrates. The process can further include one or 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising providing a UV-cured ink as a masking material because Jordan teaches that UV-cured inks provide durable masks that can be easily removed and provide very high image definition and quality [0003]-[0005].  It would have been obvious to substitute the cured printing ink of Zhang with the UV-cured ink of Jordan to improve the image quality and definition while also providing an easily removable, but durable masking material.  
Although Jordan discloses carrying out a second anodization (abstract), the combination of Zhang and Jordan does not disclose applying a subsequent UV-cured ink layer. 
In the same or similar field of producing a design based on masking and anodizing, Melman discloses a method of manufacturing a device (title) (= a method of creating at least two color layers on a refractory metal substrate) comprising applying a resist layer (204) with hardened pattern (206) to a substrate (1402) in a pattern (Figure 14A-C), anodizing the substrate (1406) using a first voltage [0090] to produce a first color ‘color1’, Figure 14D (= anodizing the substrate using the corresponding anodization voltage to create the desired color layer on the substrate), removing the resist (Figure 14E), applying a subsequent resist to the substrate (206, Figure 14E), anodizing the substrate using a second anodization voltage (Figure 14F, 1408) to 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising performing a subsequent applying of a UV-cured ink layer and subsequently anodizing because Melman discloses producing an image with more colors to improve the visual impressions associated with images (abstract, [0003]).  It would have been obvious to duplication the method of Zhang in view of Jordan with an additional applying a UV-cured layer to produce the desired design and/or image with various colors or tones.  
Regarding the claimed anodization voltage, Zhang discloses that the resulting color formed is dependent on the thickness of the oxide which is determined by the anodizing voltage.  The color is caused by the interference of light reflecting off the oxide surface with light traveling through it and reflecting off the underlying metal surface [0004] (i.e. an applied anodizing voltage is a result-effective variable since it is recognized as controlling the resulting anodization color, MPEP § 2144.05 B).  The combination above does not explicitly state that a second voltage is higher than the first voltage, however, the combination teaches that the method is directed towards producing a graphical product with varying colors, thus one of ordinary skill in the art would select a given voltage (e.g. either higher or lower anodizing voltage) to produce a desired pattern. In order to produce a color difference based on anodization voltage, a first voltage would have to either be greater than or less than a second or subsequent voltage to produce a contrast in color to form a pattern. It would have been obvious to choose from a finite 
Regarding claim 10, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP § 2144.04 VI B).  Melman discloses that as many colors as desired can be generated by repeating the layering process any number of times as required [0095] (= further comprising repeating steps (a)-(f) for additional desired color layers).  
Regarding claim 11, Zhang discloses the substrate comprising titanium or niobium (abstract).  
Regarding claim 12, Zhang discloses printing the ink [0023].  Jordan discloses applying an ultraviolet cured ink mask printed onto a substrate by an inkjet printer (abstract).  
Regarding claim 16, Zhang discloses immersion in an anodizing solution or bath [0032]. 
Regarding claim 17, Jordan discloses a DC power supply and anodization bath [0059].  The connection of the anode and cathode are present given the process of anodization being carried out. 
Considering claim 19, the combination above discloses the method as applied to claim 1 above, therefore a product produced by the method is necessarily present.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0226650), Jordan (US 2016/0046136), in view of  Melman (US 2011/0069391) and in further view of Wang et al. (US 6,338,297). 
Considering claim 13, the combination above discloses the claimed invention as applied.  The combination does not disclose wherein the substrate comprises pins attached to perpendicular edges of the substrate for aligning the substrate on the inkjet printer. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method wherein a substrate comprises pins attached to perpendicular edges of the substrate for aligning the substrate on the inkjet printer because Wang teaches in the field of printing, the use of positioning pins (8) for positioning and aligning a substrate for printing a pattern.  Wang discloses wherein the substrate (9) comprises the pins (8) at edges of the substrate (Figure 3).  It would have been obvious to utilize an alignment mechanism as disclosed in Wang in the printer of Jordan for precisely and rapidly carrying out printing.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0226650), Jordan (US 2016/0046136), in view of  Melman (US 2011/0069391) and in further view of Pomerantz et al. (US 2011/0090277). 
Considering claim 14, the combination above discloses the claimed invention as applied.  The combination does not disclose wherein each UV-cured ink pattern is applied at a spatial resolution of at least 1,340 dpi, however, Jordan teaches images printed with ultraviolet cured inkjet inks show very high image definition [0004]. 
In the field of UV inkjet printers, Pomerantz discloses a printer that forms droplets of UV-curable ink with a variable dot size with high resolution (1200 x 2400 dpi) [0073].  Pomerantz teaches that the printer provides a visually distinguishable pattern (abstract).
.  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0226650), Jordan (US 2016/0046136), in view of  Melman (US 2011/0069391) and in further view of Khosla (US 2011/0017602).  
Considering claim 15, the combination above discloses the claimed invention as applied.  The combination teaches the concept of applying a masking pattern and subsequently performing an operation to produce a resulting pattern (e.g. anodization).  The combination does not disclose applying a chemical etching compound to the substrate, wherein the chemical etching removes portions of the at least two color layers not covered by the UV-cured ink layer. 
In the same or similar field of performing dual anodization processes to form a pattern, Khosla discloses a method including providing a metal part, performing anodization steps and removing the anodized layer at select locations to form a pattern.  Khosla teaches wherein the anodized layer removal process may include chemical etching, wherein a mask or photoresist, is applied to cover the areas of standard anodized layer (54) that are not to be etched. For example, standard anodized layer (54) may be covered with an ultraviolet (UV) curable coating. A sieve or screen with a desired pattern cut out corresponding to the areas of standard anodized layer (54) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising applying a UV-ink layer on areas of the two color layers and applying a chemical etching to remove portions of the color layers because the combination teaches patterning using a UV-ink pattern to form patterned anodized layers, and as Khosla teaches patterning anodized layers using UV-ink pattern and subsequently etching the anodized layer(s) to form a pattern.  It would have been obvious to combine the teachings of the combination above and Khosla to arrive at the claimed invention in view of the patterning techniques disclosed.  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0226650), Jordan (US 2016/0046136), in view of  Melman (US 2011/0069391) and in further view of Zhao (CN 201292415). 
Considering claim 18, the combination above discloses the claimed invention as applied.  The combination does not disclose gradually removing the substrate from the electrolytic solution while the applied voltage is varied using the DC voltage generator.  

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a method comprising removing a substrate from a solution while the applied voltage is varied because Zhao teaches that the anodized film can be controlled in a faded or varied manner by varying the voltage as the substrate moves into the anodic solution.  Although Zhao discloses altering the voltage while submersing the substrate, varying the voltage in a reversed direction would have been an obvious engineering design choice (MPEP § 2144.04 IV C, VI A).  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0226650), Jordan (US 2016/0046136), in view of Melman (US 2011/0069391) and in further view of Song (KR 2006080831).
Considering claim 20, the combination above discloses the claimed invention as applied.  The combination does not disclose wherein the method includes connecting a tool as claimed. 
In the field of anodization, Song discloses a method for partially oxidizing a surface of titanium to provide developed colors more safely without inefficiency by allowing the anodization reaction to be performed only in a desired target shape on a partial surface of titanium by contacting the surface with a brush (= tool).  The brush of Song enables local anodization process to proceed using even a small rectifier (abstract).  
.    

Response to Arguments
Applicant's arguments filed 5 October 2021 have been fully considered.  The remarks are directed towards the previous grounds of rejection which have been withdrawn in view of Applicant’s amendment.  New grounds of rejection are necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795